RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 20a0020p.06

                 UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 ISLAND CREEK COAL COMPANY,                                ┐
                                           Petitioner,     │
                                                           │
                                                           │
       v.                                                   >        No. 19-3113
                                                           │
                                                           │
 LARRY ALLEN YOUNG; DIRECTOR, OFFICE OF                    │
 WORKERS’ COMPENSATION PROGRAMS, UNITED                    │
 STATES DEPARTMENT OF LABOR,                               │
                              Respondents.                 │
                                                           ┘

            On Petition for Review from an Order of the Benefits Review Board,
                             United States Department of Labor;
                                     No. 18-0064 BLA.

                               Argued: November 21, 2019

                           Decided and Filed: January 21, 2020

            Before: SUTTON, NALBANDIAN, and READLER, Circuit Judges.
                               _________________

                                          COUNSEL

ARGUED: Jeffrey R. Soukup, JACKSON KELLY PLLC, Lexington, Kentucky, for Petitioner.
Brent Yonts, YONTS, SHERMAN & DRISKILL, PSC, Greenville, Kentucky, for Respondent
Young. Cynthia Liao, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Federal Respondent. ON BRIEF: Jeffrey R. Soukup, William S. Mattingly, JACKSON
KELLY PLLC, Lexington, Kentucky, for Petitioner. Brent Yonts, YONTS, SHERMAN
& DRISKILL, PSC, Greenville, Kentucky, for Respondent Young. Gary K. Stearman, Rita A.
Roppolo, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Federal
Respondent.
 No. 19-3113                   Island Creek Coal Co. v. Young, et al.                      Page 2


                                      _________________

                                           OPINION
                                      _________________

       CHAD A. READLER, Circuit Judge. For roughly two decades, Larry Young worked in
coal mines, his final years in the employ of Island Creek Coal Company.             Following his
retirement from mining, Young filed for benefits under the Black Lung Benefits Act. The Act
presumes that a miner with a lung impairment who, like Young, worked for more than fifteen
years in an underground coal mine, has pneumoconiosis, more commonly known as black lung
disease, and, in addition, that pneumoconiosis caused the miner’s total disability. Finding that
this collective presumption was not overcome by Island Creek, an Administrative Law Judge (or
“ALJ”) granted Young benefits under the Act, and the Benefits Review Board affirmed the
award. Because those proceedings were conducted under the proper standards of review and
substantial evidence supports the decision below, we DENY Island Creek’s petition for review.

                                      I. BACKGROUND

       Larry Young was diagnosed with emphysema in 2002. What gave root to Young’s lung
disease was deeply disputed by the parties in the administrative proceedings below.

       One possible cause or contributing factor was exposure to coal dust. Young worked in
coal mines for over nineteen years, retiring from Island Creek Coal Company in 1999. Over his
career, Young’s work regularly exposed him to coal dust. The dust was so pervasive that, at
times, it would limit Young’s vision to a few feet. And both during and after work, Young
would often cough up coal dust.

       Another possible cause or contributing factor was cigarette smoking. Young was a
habitual smoker. For over thirty-five years, he smoked at least a pack of cigarettes a day,
sometimes more.

       Believing that coal dust was at least a contributing factor to his lung disease, Young filed
an application for benefits under the Act. That federal regulatory scheme provides compensation
to miners disabled by pneumoconiosis, “a chronic dust disease of the lung and its sequelae,
 No. 19-3113                    Island Creek Coal Co. v. Young, et al.                     Page 3


including respiratory and pulmonary impairments, arising out of coal mine employment.” 30
U.S.C. § 902(b). Because Young had worked for at least fifteen years as a coal miner and was
totally disabled by his lung impairment, he enjoyed a statutory presumption that his disability
was due to pneumoconiosis. See 30 U.S.C. § 921(c)(4); 20 C.F.R. § 718.305(b)(1), (c)(1).

         If Young was entitled to benefits under the Act, Island Creek, Young’s last coal-mine
employer, would be obligated to provide them. Island Creek contested Young’s claim and
requested a hearing. After reviewing several medical reports, the ALJ presiding at the hearing
concluded that Island Creek did not rebut the statutory presumption and accordingly awarded
benefits to Young. The Benefits Review Board affirmed that award. In so doing, the Board
noted that if there was any error in the ALJ’s recitation of the standard, that error was harmless.
Island Creek then filed a petition for review in this Court.

                                          II. ANALYSIS

         A.     Island Creek Forfeited Its Appointments Clause Argument.

         Island Creek starts with a potentially dispositive threshold challenge. Citing the United
States Supreme Court’s recent decision in Lucia v. SEC, 138 S. Ct. 2044 (2018), Island Creek
contends the appointment of the ALJ who awarded Young benefits violated the Appointments
Clause. In Lucia, the Supreme Court held that ALJs of the Securities and Exchange Commission
are officers of the United States. Id. at 2055. As such, the Supreme Court explained, those ALJs
must be appointed in a manner consistent with the Appointments Clause of the U.S. Constitution,
Art. II, § 2, cl. 2, which specifies that the appointment of an inferior officer must be made by the
President, a court of law, or the head of a department. 138 S. Ct. at 2051, 2055.

         ALJs of the Department of Labor, including the ALJ who decided Young’s case, had
been appointed by Department staff members, rather than the Department head, the Secretary of
Labor. See Island Creek Coal Co. v. Bryan, 937 F.3d 738, 744 (6th Cir. 2019). Noting the
tension between that practice and the holding in Lucia, Island Creek raised the issue with the
Board.     Although the Secretary of Labor later ratified the appointments of ALJs in the
Department, this was too little, too late, said Island Creek, as it occurred after Young had been
 No. 19-3113                   Island Creek Coal Co. v. Young, et al.                     Page 4


awarded benefits. In view of this purported constitutional flaw in the proceedings below, Island
Creek says this matter should be remanded for a new hearing before a properly appointed ALJ.

       Island Creek may have a point, but it is a point the company raised too late in the day.
Island Creek first presented the issue to the Benefits Review Board in a motion for supplemental
briefing filed four months after the merits briefing period had closed. But by Board rule, Island
Creek was required to raise the issue in a timelier fashion. Like many tribunals, the Board
requires that substantive challenges to an ALJ’s determination be raised in a party’s opening
brief filed with the Board. 20 C.F.R. § 802.211(a) (requiring petitions for review to contain “the
specific issues to be considered” by the Board). Island Creek’s failure to do so here dooms its
Appointments Clause challenge. In so holding, we are guided by our recent decision in Bryan.
There, we held that the petitioners (including, as here, Island Creek) had forfeited their
Appointments Clause challenge by failing to raise it pursuant to the Board’s own issue-
exhaustion requirements. 937 F.3d at 754. In Bryan, the Appointments Clause argument was
raised for the first time in a motion for reconsideration before the Board. Island Creek took
largely the same tack here, raising the Appointments Clause argument for the first time well after
the close of briefing.

       Bryan thus dictates today’s outcome. To its credit, Island Creek ultimately concedes that
this case and Bryan present “identical procedural scenarios,” meaning that the company’s
challenge is forfeited. (Reply Br. at 1.) Accordingly, we deny Island Creek’s request for remand
on the basis of its Appointments Clause challenge.

       B.      The ALJ’s Findings Were Supported By Substantial Evidence.

       Turning to the merits of the petition for review, Island Creek challenges the basis for the
Board’s award of black lung benefits to Young. With “fresh eyes,” we examine the Board’s
legal conclusions de novo. Island Creek Coal Co. v. Wilkerson, 910 F.3d 254, 257 (6th Cir.
2018) (citing Greene v. King James Coal Mining, Inc., 575 F.3d 628, 633 (6th Cir. 2009)). With
respect to those conclusions, we ask whether the Board properly applied the statutory
“substantial evidence” test to the ALJ’s findings of fact. Bryan, 937 F.3d at 754–55 (citing
Wilkerson, 910 F.3d at 257; 33 U.S.C. § 921(b)(3)). In this setting, “substantial evidence means
 No. 19-3113                     Island Creek Coal Co. v. Young, et al.                      Page 5


such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Id. at 755 (quoting Kolesar v. Youghiogheny & Ohio Coal Co., 760 F.2d 728, 729 (6th Cir. 1985)
(per curiam) (internal quotation marks omitted)).

       To be eligible for benefits under the Act, a miner must establish four facts:

           (1)   that the miner has pneumoconiosis;
           (2)   that the miner’s disease arose “out of coal mine employment;”
           (3)   that the miner is “totally disabled;” and
           (4)   that the miner’s “pneumoconiosis contributes to the total disability.”

Wilkerson, 910 F.3d at 257 (citing 20 C.F.R. § 725.202(d)(2)). One critical benchmark for
establishing eligibility under the Act is whether the miner was employed in underground or
substantially similar coal mining for at least fifteen years. If so, and if the miner has evidence of
a totally disabling respiratory or pulmonary impairment, it is presumed that pneumoconiosis
caused the miner’s total disability. 20 C.F.R. § 718.305(b)(1), (c)(1). Once a miner establishes
this presumptive entitlement to benefits, the mine operator may put forth evidence to rebut that
presumption. See 30 U.S.C. § 921(c)(4); 20 C.F.R. § 718.305(d).

       It is this latter issue that divides the parties. As a threshold matter, the parties agree that
Young is entitled to the rebuttable presumption of pneumoconiosis. He worked as a coal miner
for over fifteen years, and both pulmonary-function studies as well as medical-opinion evidence
supported the ALJ’s finding that Young is totally disabled. But the sides part ways over the
ALJ’s determination that Island Creek did not rebut that presumption. Island Creek says that
conclusion was flawed in two respects. One, that the ALJ applied the wrong standard for
rebuttal. And two, that the ALJ improperly discounted medical-opinion evidence from Drs.
Selby, Tuteur, and Culbertson. We address each argument in turn.

        The “In Part” Standard Recognized In Arch On The Green Applies In Assessing
          Whether Island Creek Rebutted The Presumption Of Legal Pneumoconiosis.

       1. To rebut the presumption that Young is totally disabled due to pneumoconiosis, Island
Creek sought to show that Young had neither clinical nor legal pneumoconiosis, one of two ways
to overcome the presumption (the other is by showing that, if Young has clinical or legal
 No. 19-3113                   Island Creek Coal Co. v. Young, et al.                      Page 6


pneumoconiosis, it nonetheless did not cause any part of Young’s disability).            20 C.F.R.
§ 718.305(d)(1)(i)–(ii); 30 U.S.C. § 921(c)(4); see Bryan, 937 F.3d at 757–58. The ALJ found
that, while Island Creek sufficiently demonstrated that Young did not have clinical
pneumoconiosis, Young did have legal pneumoconiosis. Island Creek disputes the latter finding.

       Regulations issued by the Department define legal pneumoconiosis as any lasting lung
impairment that is “significantly related to, or substantially aggravated by” exposure to coal dust.
20 C.F.R. § 718.201(b). The ALJ’s opinion acknowledged this standard—that Island Creek
needed to show that Young’s lung impairment was not “significantly related to, or substantially
aggravated by” coal dust exposure. But that is not the test the ALJ ultimately utilized, notes
Island Creek.   Rather, the ALJ concluded that Young suffered from legal pneumoconiosis
because his respiratory disease was due “at least in part to his history of coal mine dust
exposure.”

       As support for employing the “in part” standard (rather than the arguably more stringent
“significantly related to” standard), the ALJ cited our decision in Arch on the Green v. Groves,
761 F.3d 594 (6th Cir. 2014). Much of the dispute here, then, turns on the proper understanding
of Arch on the Green. At issue there was the appropriate test to apply in assessing whether a
miner has legal pneumoconiosis for purposes of seeking benefits under 20 C.F.R.
§ 725.202(d)(2), a companion provision to § 718.305(d), the provision under which Young
claims entitlement to benefits. As already explained, and as recognized in Arch on the Green,
§ 718.201 of the implementing regulations of the Act defines legal pneumoconiosis as a lasting
lung impairment that is “significantly related to, or substantially aggravated by” exposure to coal
dust. See 761 F.3d at 597–98. But Arch on the Green recognized that another regulation,
20 C.F.R. § 718.203(a), articulated a second standard related to establishing legal
pneumoconiosis for purposes of eligibility under the Act. Under the § 718.203(a) standard, a
miner is deemed to be suffering from legal pneumoconiosis where his “pneumoconiosis arose at
least in part out of coal mine employment.” Id. at 598 (emphasis added). Harmonizing these
competing standards, we held that a miner is deemed to have a lung impairment that is
“significantly related to” exposure to coal dust, thereby satisfying the requirements for legal
 No. 19-3113                   Island Creek Coal Co. v. Young, et al.                     Page 7


pneumoconiosis, “by showing that his disease was caused ‘in part’ by coal mine employment.”
Id. at 598–99.

       In Arch on the Green, it bears noting, we were not writing on a clean slate. Rather, we
acknowledged there that both this Circuit and our sister circuits had used the two standards (“in
part” and “significantly related to”) “interchangeably” when assessing whether a miner has legal
pneumoconiosis. Id. at 598 (citing Harman Mining Co. v. Dir., Office of Workers’ Comp.
Programs, 678 F.3d 305, 309 (4th Cir. 2012); Cornett v. Benham Coal, Inc., 227 F.3d 569, 576
(6th Cir. 2000); Freeman United Coal Mining Co. v. Office of Workers’ Comp. Programs, 957
F.2d 302, 303 (7th Cir. 1992); Lollar v. Ala. By-Prods. Corp., 893 F.2d 1258, 1264–65 n.9 (11th
Cir. 1990)). Arch on the Green followed that lead, holding that satisfying the “in part” standard
is sufficient to establish that a miner suffers from legal pneumoconiosis for purposes of the Act.
Id. at 598–99. And we have followed Arch on the Green’s lead from there. See, e.g., Island
Creek Coal Co. v. Marcum, 657 F. App’x 370, 377 (6th Cir. 2016) (explaining that “significantly
related to” and “in part” are interchangeable standards for assessing whether a miner has legal
pneumoconiosis); Robert Coal Co. v. Dir., Office of Workers’ Comp. Programs, 753 F. App’x
350, 356 (6th Cir. 2018) (applying the “in part” standard when determining the existence of legal
pneumoconiosis).

       Island Creek is correct to note that, unlike Young, the miner in Arch on the Green did not
benefit from the fifteen-years-of-underground-mining-inspired rebuttable presumption set out in
§ 718.305. But whether that presumption is invoked does not alter our definition of legal
pneumoconiosis. It merely changes who bears the burden to prove (or disprove) whether the
miner suffers from the disease. Here, where the rebuttable presumption applied, Island Creek
was required to disprove the existence of legal pneumoconiosis by showing that Young’s coal
mine employment did not contribute, in part, to his alleged pneumoconiosis.

       2. While the circuits are largely aligned on how to harmonize the respective definitions
of pneumoconiosis in § 718.201 and § 718.203, those efforts have not been without challenge,
given the text of those regulations. Indeed, two circuits have described that harmonization
process as akin to reconciling an incongruous “paradox.” See Lollar, 893 F.2d at 1263 n.8
(noting a paradox between § 718.201’s and § 718.203’s requirements for proving
 No. 19-3113                    Island Creek Coal Co. v. Young, et al.                     Page 8


pneumoconiosis “ar[o]se out of coal mine employment”); Miller v. Dir., Office of Workers’
Comp. Programs, 35 F.3d 556 (table), 1994 WL 478058, at *4 & n.4 (4th Cir. 1994) (per
curiam) (citing § 718.201 and § 718.203 when emphasizing that “incongruity and paradox are
frequent visitors in the various sets of black lung regulations, and there may be some method to
this madness that is not apparent to us”).

       Another paradox of sorts is found in the standard we apply to an employer attempting to
invoke § 718.305(d)(1)(i) to overcome the rebuttable presumption. To do so, the employer (like
Island Creek here) must disprove the existence of both clinical and legal pneumoconiosis. See
20 C.F.R. § 718.305(d)(1)(i)(A) & (B). In each instance, the employer must confront the “in
part” standard when seeking to disprove the relevant form of pneumoconiosis. See Arch on the
Green, 761 F.3d at 597. Utilizing the same standard makes sense to the extent that both clinical
and legal pneumoconiosis are defined in the regulation by reference to § 718.201. But as a pure
textual matter, the “in part” standard is included only in § 718.203, not § 718.201. And only the
provision concerning clinical pneumoconiosis makes reference to § 718.203 by including the
clause: “arising out of coal mine employment (see § 718.203).” 20 C.F.R. § 718.305(d)(1)(i)(B).
In other words, in the rebuttable presumption setting of § 718.305(d)(1)(i), only the definition of
clinical pneumoconiosis references § 718.203. And as that provision is separated from the
definition of legal pneumoconiosis with a semicolon, a fair reading of the regulation might
suggest that, when applying the rebuttable-presumption standard, we should look to
§ 718.203(a)’s “in part” standard only when defining clinical pneumoconiosis, not legal
pneumoconiosis. See Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of
Legal Texts 162, 164 (2012) (noting that “semicolons insulate words from grammatical
implications that would otherwise be created by the words that precede or follow them[]”).

       According to Island Creek, practical considerations also support this reading of the
regulation.    Consider, says Island Creek, the unique features of legal and clinical
pneumoconiosis, respectively. Legal pneumoconiosis is the product of statutory and regulatory
design and is tied as much to general workplace conditions as it is to a specific medical
diagnosis. Clinical pneumoconiosis, on the other hand, is a specific disease, with specific
distinguishing features, recognized in the medical community. That specificity can make it more
 No. 19-3113                    Island Creek Coal Co. v. Young, et al.                   Page 9


difficult to prove than legal pneumoconiosis, in many instances. It follows, says Island Creek,
that the presumption in favor of clinical pneumoconiosis should thus be more difficult to
disprove. Cf. Anderson v. Dir., Office of Workers’ Comp. Programs, 455 F.3d 1102, 1105 (10th
Cir. 2006) (holding that § 718.203(b), a companion section to § 718.203(a), applies only to
clinical, not legal, pneumoconiosis).

       As already explained, our precedent forecloses a disparate reading of the standards for
disproving clinical and legal pneumoconiosis. Any other conclusion, moreover, would seem to
be at odds with the long-established understanding of the term “pneumoconiosis” in § 718.203.
We have consistently held that the term there, standing alone, refers to both legal and clinical
pneumoconiosis. See Robert Coal Co. v. Dir., Office of Workers’ Comp. Programs, 753 F.
App’x 350, 356–57 (6th Cir. 2018) (finding that § 718.203(b) applies to legal pneumoconiosis);
Island Creek Coal Co. v. Calloway, 460 F. App’x 504, 509–10 (6th Cir. 2012) (same); see also
Consolidation Coal Co. v. Dir., Office of Workers’ Comp. Programs, 864 F.3d 1142, 1147 (10th
Cir. 2017) (noting that the Act’s definition of pneumoconiosis includes both clinical and legal
pneumoconiosis); Sunny Ridge Min. Co. v. Keathley, 773 F.3d 734, 739 (6th Cir. 2014) (same);
Barber v. Dir., Office of Workers’ Comp. Programs, 43 F.3d 899, 901 (4th Cir. 1995) (“If there
is any lingering confusion on this point, let us dispel it now.          The legal definition of
‘pneumoconiosis’ is incorporated into every instance the word is used in the statute and
regulations.”). Given this consistent reading of the term “pneumoconiosis” in § 718.203, it
would be peculiar, for purposes of § 718.305(d)(1)(i), to now read § 718.203 as applicable to
clinical pneumoconiosis only.

       Consider further the Act’s broader statutory scheme. See, e.g., Star Athletica, L.L.C. v.
Varsity Brands, Inc., 137 S. Ct. 1002, 1010 (2017) (“Interpretation of a phrase [of a statute] of
uncertain reach is not confined to a single sentence when the text of the whole statute gives
instruction as to its meaning. We thus look to the provisions of the whole law to determine . . .
meaning.” (internal citations and quotations omitted)).        Compare the miner in Young’s
circumstance with a miner who has not met the presumption in favor of a benefits award.
Compare 20 C.F.R. § 718.305, with 20 C.F.R. § 725.202(d)(2).             The miner in the latter
circumstance enjoys no presumption of disability and thus must prove his legal pneumoconiosis.
 No. 19-3113                   Island Creek Coal Co. v. Young, et al.                    Page 10


But in attempting to do so, the miner enjoys the benefit of the “in part” standard set out in
§ 718.203. See Arch on the Green, 761 F.3d at 598–99. It would be odd then to deny that same
favorable standard to a miner like Young, who enjoys a presumption in favor of eligibility for
benefits.

        For today’s purposes, it is enough to say that Arch on the Green controls the outcome.
The ALJ thus did not err by applying an “in part” standard in determining whether Island Creek
rebutted the presumption that Young has legal pneumoconiosis.

            To Rebut The “In Part” Standard, An Employer Must Show That Coal-Mine Exposure
                 Had No More Than A De Minimis Impact On A Miner’s Lung Impairment.

        An employer rebuts the presumption of legal pneumoconiosis by showing that a miner’s
coal-mine employment did not contribute, even in part, to his pneumoconiosis. But what does
this “in part” standard require of the employer?

        Here too, Arch on the Green is instructive. Albeit in resolving an issue different than the
one before us today, in Arch on the Green we defined “in part” to mean “more than a de minimis
contribution” and instead “a contributing cause of some discernible consequence.” 761 F.3d at
599–601 (citing Calloway, 460 F. App’x. at 512–13); see also Marcum, 657 F. App’x at 377 n.3.
Utilizing that same standard today, it follows that Island Creek may rebut the presumption of
legal pneumoconiosis by showing that coal-mine exposure had at most only a de minimis effect
on Young’s lung impairment. See Arch on the Green, 761 F.3d at 600.

        Island Creek worries that application of the “in part” standard in the rebuttable
presumption context could be read to impose a “rule out” standard on coal-mine employers
seeking to rebut that presumption. By way of background, § 718.305(d)(1)(ii) articulates an
alternative basis for an employer to rebut the presumption in favor of pneumoconiosis. To do so,
the employer must “rule out” that (in other words, show that “no part” of) a miner’s disability
was caused by pneumoconiosis. 20 C.F.R. § 718.305(d)(1)(ii). That “no part” standard, Island
Creek observes, is not all that unlike the not “in part” standard extrapolated from § 718.203(a).
And equating the not “in part” standard utilized in § 718.305(d)(1)(i) with the “rule out” standard
would force an employer to “rule out” that mining contributed to a miner’s legal or clinical
 No. 19-3113                     Island Creek Coal Co. v. Young, et al.                    Page 11


pneumoconiosis. Which is no easy task, in the Department’s view. After all, as the Department
explains here, under the “rule out” standard, “even a de minimis [sic] or insignificant
contribution from pneumoconiosis prevents rebuttal.”

       Island Creek can rest assured, for neither we nor the ALJ conflate the two. In analyzing
the evidence Island Creek put forth to refute each prong of § 718.305(d)(1), the ALJ chose his
words carefully. The ALJ applied the “in part” standard when determining whether Island Creek
successfully rebutted the first prong of the presumption, § 718.305(d)(1)(i), and reserved the
“rule out” standard for reviewing the second rebuttal prong, § 718.305(d)(1)(ii). We agree with
that approach and with the meaningful nature of those distinctions. Unlike when the “rule out”
standard applies, an employer may prevail under the not “in part” standard by showing that coal-
dust exposure had no more than a de minimis impact on the miner’s lung impairment. See Arch
on the Green, 761 F.3d at 600.

                                  *       *      *       *       *

       While Arch on the Green admirably reconciles competing standards within the Act’s
regulations, the Department may consider amending its regulations to clarify matters. If the
Department intended to apply § 718.203 to the rebuttal of clinical pneumoconiosis only,
§ 718.203 should say so expressly. If, on the other hand, as we have concluded here, the
Department intends § 718.203 to apply to both clinical and legal pneumoconiosis, it should alter
§ 718.305(d)(1)(i) to harmonize the two clauses. And if it is the latter, the Department should
clarify what showing an employer must make to rebut the presumption in favor of the miner,
specifically, whether the not “in part” standard, contrary to our conclusion here, is in fact a “rule
out” standard.

       The ALJ Properly Evaluated The Opinions Of Drs. Selby, Tuteur, and Culbertson.

       Island Creek also disputes the ALJ’s substantive finding that Island Creek failed to rebut
the presumption that Young had legal pneumoconiosis. Nine doctors provided medical reports
concerning Young’s condition. In ruling against Island Creek, the ALJ found that the opinions
of three of those doctors—Drs. Selby, Culbertson, and Tuteur—failed to explain sufficiently why
Young’s lung impairment was not due, at least in part, to his exposure to coal-mine dust. Before
 No. 19-3113                   Island Creek Coal Co. v. Young, et al.                     Page 12


the Board, Island Creek argued that the ALJ’s reasons for discrediting the opinions of Drs. Selby,
Tuteur, and Culbertson were invalid. The Board disagreed and held that substantial evidence
supported the ALJ’s findings. We agree.

       At issue here are the ALJ’s credibility determinations. Island Creek challenges the
weight the ALJ gave to particular medical opinions, an analysis that typically turns on credibility
evaluations. But generally speaking, we leave those determinations to the ALJ’s expertise. We
will not disturb those determinations so long as the ALJ acts reasonably. Big Branch Res., Inc. v.
Ogle, 737 F.3d 1063, 1072 (6th Cir. 2013).

       Island Creek takes issue with the ALJ’s reasons for discounting Drs. Selby, Tuteur, and
Culbertson. Start with Dr. Selby. By our count, the ALJ gave at least seven reasons for rejecting
Dr. Selby’s opinion that Young’s emphysema was not caused by coal-dust exposure. Chief
among those criticisms was Dr. Selby’s conflicting opinions. Dr. Selby testified both that
(1) pneumoconiosis can be a latent and progressive disease and (2) that Young’s impairment
could not be due to coal dust because symptoms for pneumoconiosis will not “suddenly ‘jump
in’ several years after cessation of exposure.” But the latter opinion conflicts with the former.
Equally troubling, it also conflicts with regulations recognizing pneumoconiosis as a latent
disease that may develop after coal-dust exposure ends. 20 C.F.R. § 718.201(c). We routinely
uphold the rejection of testimony on credibility grounds where the testimony offers a medical
opinion that conflicts with these regulations. See, e.g., Bryan, 937 F.3d at 759 (6th Cir. 2019).

       Dr. Culbertson, Young’s treating pulmonologist, had similar inconsistencies in his report.
For instance, he diagnosed Young with COPD, a respiratory impairment, attributable solely to
smoking. Yet while Dr. Culbertson ruled out coal-mine-dust exposure as the cause of Young’s
COPD, he acknowledged that such exposure could be an aggravating factor to Young’s
respiratory impairment.      And the latter is highly relevant to what constitutes “legal
pneumoconiosis,” something the ALJ found that Dr. Culbertson “made it clear he did not
understand.” As such, the ALJ acted well within his purview in deciding that Dr. Culbertson’s
inconsistent statements undermined his findings. The ALJ was equally justified in ultimately
discrediting Dr. Culbertson’s opinion. See Wilkerson, 910 F.3d at 259.
 No. 19-3113                   Island Creek Coal Co. v. Young, et al.                   Page 13


       The ALJ likewise rejected Dr. Tuteur’s testimony. That testimony centered on statistical
data and analysis.     Dr. Tuteur concluded that Young likely did not suffer from legal
pneumoconiosis because only a small percentage of coal miners are so afflicted. The ALJ
rejected this analysis on the basis that Dr. Tuteur did not provide an individualized explanation
as to why Young himself was not one of the small percentage of miners with legal
pneumoconiosis. This concern, it appears, is not a new one for Dr. Tuteur. Indeed, several of
our sister circuits have previously warned mine operators, and Dr. Tuteur specifically, that an
appellate court will not disturb an ALJ’s reasonable rejection of Dr. Tuteur’s statistical methods
for failing to apply them to the individual claimant. See, e.g., Energy W. Mining Co. v. Estate of
Blackburn, 857 F.3d 817, 829–30 (10th Cir. 2017); Consolidation Coal Co. v. Dir., Office of
Workers’ Comp. Programs, 521 F.3d 723, 726 (7th Cir. 2008). Against this factual and legal
backdrop, the ALJ’s criticisms of Dr. Tuteur’s opinion were well within the ALJ’s discretion.
The decision to discredit his findings was thus supported by substantial evidence.

       All told, because the ALJ reasonably weighed the medical opinions presented and
provided thorough explanations for his credibility determinations, Island Creek has failed to
rebut the statutory presumption of pneumoconiosis. The Board pointed to substantial evidence in
the record to support that determination, meaning that Young is entitled to benefits.

                                      III. CONCLUSION

       For these reasons, the petition for review is DENIED.